                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                     PORTLAND DIVISION


MASONRY BUILDING OWNERS OF                                                       3: 18-cv-02194-AC
OREGON, an Oregon mutual benefit
nonprofit corporation, FOUNTAIN
                                                    ORDER OF DISMISSAL
VILLAGE DEVELOPMENT LLC, an
                                                    AND A WARDING COSTS AND
Oregon limited liability company, and
JIM A. ATWOOD, in his capacity as                   ATTORNEY'S FEES
trustee of the Jim. A. Atwood Trust dated
August 10, 2017,

       PLAINTIFFS,

V.

TED WHEELER, in his official capacity
as Mayor of the City of Portland and
Commissioner in charge of the Bureau of
Development Services, DAN SALTZMAN
in his official capacity as Commissioner
in charge of the Fire Bureau and CITY OF
PORTLAND, an Oregon municipal
corporation,

       DEFENDANTS.


ACOSTA, Magistrate Judge:

       The parties have filed a Combined Joint Stipulated Motion to Dismiss Case as Moot and

for Attorney-Fee Award (ECF 96). In that motion, the parties agree and stipulate that plaintiffs'

claims for relief in the present matter are moot, and they jointly move this court to dismiss this

case with prejudice. The parties also agree and stipulate that plaintiffs are entitled to an award of




Page 1 - ORDER OF DISMISSAL AND A WARDING COSTS AND ATTORNEY'S FEES
attorney's fees and costs pursuant to 42 U.S.C. §1988 and L.R. 54.3 in the amount of

$350,000.00, and they jointly move this court for an order to that effect.

       The parties' Combined Joint Stipulated Motion to Dismiss Case as Moot and for

Attorney-Fee Award (ECF 96) is GRANTED. The court HEREBY ORDERS that this case is

dismissed with prejudice. FURTHER ORDERED that plaintiffs are awarded attorney's fees and

costs in the amount of $350,000.00.

       IT IS SO ORDERED.
                     ~;;2rli
       DATED this~ay ofNovember, 2019




Page 2 - ORDER OF DISMISSAL AND AWARDING COSTS AND ATTORNEY'S FEES
